Exhibit 10.6E

 

SECOND AMENDMENT TO OFFICE LEASE

 

This Second Amendment to Office Lease (this “Amendment”) is entered into
effective as of the 28th day of June, 2004, by and between GATEWAY CENTER LLC, a
Delaware limited liability company (“Landlord”) and TERCICA, INC. (formerly
known as “Tercica Medica, Inc.”), a Delaware corporation (“Tenant”).

 

RECITALS

 

A. Landlord and Tenant previously entered into that certain “Office Lease 651
Gateway Boulevard” dated July 24, 2003, as amended by that certain First
Amendment to Office Lease dated September 24, 2003 (collectively, the “Lease”),
whereby Landlord leased to Tenant and Tenant leased from Landlord the premises
located on the eighth (8th) and ninth (9th) floor of the Building located at 651
Gateway Boulevard, South San Francisco, CA, commonly known as Suites 855, 860,
880 and 940, containing Twelve Thousand One Hundred Forty-Three (12,143)
rentable square feet. (the “Premises”).

 

B. In addition, Tenant is the subtenant of Elan Pharmaceuticals, Inc., pursuant
to ((i) that certain “Sublease 651 Gateway Boulevard (Suite 950)” dated June 24,
2002, and (ii) that certain “Sublease 651 Gateway Boulevard (Suite 980)” dated
March 21, 2003 (collectively, the “Subleases”). Under the Subleases, Tenant is
leasing Suite 950 and Suite 980 in the Building, (collectively, the “Sublet
Premises”). The Sublet Premises contains Nine Thousand Nine Hundred One (9,901)
rentable square feet.

 

C. The Lease and the Subleases by their terms expire as of December 14, 2004.
The parties hereto wish to amend the Lease to include the Sublet Premises in the
Premises, to extend the Lease Term, to provide for new Base Rent, and to
otherwise amend the terms and conditions of the Lease as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

AGREEMENT

 

1. Recitals. The foregoing recitals are true and correct and are incorporated
herein by this reference.

 

2. Defined Terms. All capitalized terms used in this Amendment that are not
defined herein shall have the meanings as defined in the Lease.

 

3. Inclusion of Sublet Premises in Premises. Landlord and Tenant hereby agree
that, from and after December 15, 2004, the Sublet Premises shall be deemed to
be a part of the Premises for all purposes under the Lease. Landlord and Tenant
hereby agree that, from and after December 15, 2004, the size of the Premises
for all purposes under the Lease shall be Twenty Two Thousand and

 



--------------------------------------------------------------------------------

Forty-Four rentable square feet. The Lease (including Section 2.2 of the
Summary) is hereby amended accordingly.

 

3. Extension of Term. Landlord and Tenant hereby agree that the Lease Term shall
be extended for an additional six (6) months, from December 15, 2004 until June
14, 2005 (such six (6) month period hereinafter, the “Extended Term”). The Lease
(including Section 3.2 of the Summary) is hereby amended accordingly.

 

4. Base Rent for Extended Term. Landlord and Tenant hereby agree that the Base
Rent for the Premises for the duration of the Extended Term shall be as follows:

 

  A. Annual Base Rent: Four Hundred Forty Nine Thousand Six Hundred Ninety-Seven
and 60/100 Dollars ($449,697.60);

 

  B. Monthly Installment of Base Rent: Thirty Seven Thousand Four Hundred
Seventy Four and 80/100 Dollars ($37,474.80); and

 

  C. Annual Base Rental Rate Per Rentable Square Foot: Twenty and 40/100 Dollars
($20.40)

 

The Lease (including Section 4 of the Summary) is hereby amended accordingly.

 

5. Premises in “AS-IS” Condition. Tenant hereby acknowledges and agrees that it
is currently in possession of the Premises (including, without limitation, the
Sublet Premises), and that, except as set forth in the Lease with respect to
Landlord’s repair, maintenance and replacement obligations set forth in the
Lease, Landlord has no obligation to alter, modify, remodel or otherwise improve
the Premises (including, without limitation, the Sublet Premises), it being
agreed between Landlord and Tenant that Tenant shall accept the Premises
(including, without limitation, the Sublet Premises) in its current “AS-IS
WHERE-IS” condition, without representation or warranty.

 

6. Ratification of Lease. Landlord and Tenant hereby acknowledge that, due to an
error in drafting by Landlord the Lease was originally executed by Landlord as
“Gateway Center LLC, a California limited liability company.” The actual legal
entity constituting Landlord is “Gateway Center LLC, a Delaware limited
liability company.” Landlord and Tenant hereby ratify the original Lease.

 

7. Real Estate Brokers. Landlord and Tenant hereby represent and warrant to the
other that neither party hereto has authorized or employed, or acted by
implication to authorize or employ, any real estate broker or salesperson to act
for it in connection with this Amendment and the extension of the Lease term
contemplated herein except for BT Commercial, representing Tenant and Landlord.
Each party hereto shall indemnify, defend and hold the other harmless from and
against any and all claims by any real estate broker or salesperson whom either
party authorized or employed, or acted by implication to authorize or employ, to
act for such party in connection with this Amendment, other than BT Commercial.
Landlord shall be solely responsible for paying all brokers commissions due in
connection with this Amendment pursuant to a separate written agreement between
Landlord and BT Commercial.

 



--------------------------------------------------------------------------------

7. No Change. Except as set forth herein, all of the terms and conditions of the
Lease remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and date first written above.

 

Landlord:       Tenant:     GATEWAY CENTER, LLC,       TERCICA, INC.,

a Delaware limited liability company

     

a Delaware corporation

By:  

BOSTON PROPERTIES LIMITED PARTNERSHIP,

     

By:

 

/s/ Timothy P. Lynch

   

a Delaware limited partnership,

its sole member

         

Its:

 

Timothy P. Lynch

    By:  

BOSTON PROPERTIES, INC.

     

By:

               

a Delaware corporation,

         

Its:

           

its general partner

                        By:  

/s/ Bob Pester

                       

Name:

 

Bob Pester

                       

Title:

 

Senior Vice President and

Regional Manager

               

 